Title: To Thomas Jefferson from Edmond Charles Genet, 22 June 1793
From: Genet, Edmond Charles
To: Jefferson, Thomas



Monsieur
A Philadelphie le 22. Juin 1793. l’an 2e de la Republique.

Les discussions sont courtes quand on saisit les affaires par leurs véritables principes. Expliquons nous en Republicains; ne nous abaissons pas au niveau de l’ancienne politique par des subtilités diplomatiques; soyons aussi francs dans nos ouvertures, dans nos declarations, que le sont nos deux Nations dans leurs affections et par cette marche simple et loyale allons au but par la voie la plus courte.
Tous les raisonnemens renfermés, Monsieur, dans la lettre que vous m’avez fait l’honneur de m’écrire le 17. de ce mois sont extremement ingenieux; mais je vous dirai sans détour qu’ils portent sur une base que je ne puis admettre. Vous opposez à mes plaintes, à mes justes réclamations sur des points de droit les opinions privées ou publiques de Mr. le President des Etats Unis, et cette égide ne vous paroissant pas suffisante, vous mettez en avant des aphorismes de Vatel pour justifier ou éxcuser des infractions faites à des traités positifs. Monsieur, cette conduite n’est point parallelle a la notre. En arrivant parmi vous, j’ai dit avec candeur que la Nation française chérissant plus les interets des  Etats Unis que les siens, ne s’occupoit que de leur bonheur, au milieu des dangers qui lentourent, et qu’au lieu de les presser de remplir envers elle toutes les obligations qui leur sont imposées par nos pactes, par la reconnoissance et par une politique prévoyante, elle venoit d’accorder de nouvelles faveurs à leur commerce, de partager avec eux les benéfices de sa navigation, de leur ouvrir tous ses ports dans les deux mondes et de les assimiler en un mot à ses propres citoyens.
Des precédés aussi désinteressés, aussi amicals auroient du rendre le Gouvernement fedéral, Monsieur, industrieux à chercher au moins tous les moyens de nous servir autant que les circonstances le lui auroient permis; mais au lieu d’attendre que le Congrés eut pris en considération les importans objets qui devroient deja l’occuper, qu’il eut jugé si la guerre de la liberté, si le destin de la France et de ses Colonies etoient pour l’Amérique des objets indifférens, qu’il eut décidé s’il etoit de l’interêt des Etats Unis de profiter ou non de la position où les laisse la magnanimité française, on s’est empressé, poussé par je ne sais quelle influence, de suivre une autre marche. On a multiplié devant moi les difficultes et les entraves. Nos traités n’ont été interprétés que d’une maniere défavorable; des ordres arbitraires ont dirigé contre nous l’action des tribunaux; enfin si j’en excepte ma réception diplomatique, je n’ai rencontré dans les négociations dont j’ai été chargé que des dégouts et des obstacles.
Ce n’est point ainsi que le peuple américain veut que nous soyons traités; il ne m’est pas permis d’en douter et j’aime à croire que des démarches de cette nature n’ont point été concues dans le coeur du Général Washington, de ce héros célebre de la liberté; je ne puis les attribuer qu’a des impressions étrangeres, dont le tems et sa vérité triompheront. Je vous prie en conséquence, Monsieur, de mettre sous les yeux de ce premier Magistrat de Votre République les deux protestations ci jointes qui viennent de m’être addressées par les consuls de la République française à New-York et à Philadelphie; vous y verrez que ces officiers se plaignent qu’on a saisi dans ces deux ports, par les ordres de Mr. le Président les prises françaises dont le jugement appartiens exclusivement aux tribunaux consulaires. J’attends de l’equité du Gouvernement fédéral, Monsieur, le prompt redressement de ces irregularités et j’ose esperer aussi que Mr. le Président voudra bien examiner de nouveau l’affaire du navire le Republicain de New-York et considérer qu’abstraction faite du droit que nous avons d’armer en course, aucune des éxpressions dont s’est servi le Consul Hauterive pour réclamer la levée de la saisie qui en a été faite ne prouve que ce batiment ait été armé pour cet objet; le citoyen Hauterive a fait entendre clairement au contraire qu’il a été armé par des français, dans un moment où le plus saint des devoirs est pour eux de voler de toutes les parties de la terre au












secours de leur patrie et de remplir envers elle les devoirs aux quels les américains seroient également tenus, si nous n’avions point le desir de laisser à leur sagesse et à leur honneur l’arbitrage de leur conduite. Il est incontestable que le traité de commerce, article XXII. autorise expressement nos armemens dans les ports des Etats Unis et interdit cette faculté à toute nation ennemie; au surplus cet acte même ne forme qu’une partie de nos pactes conventionnels et c’est dans leur ensemble que l’on doit envisager des contrats d’alliance et de commerce faits simultanément, si l’on veut en saisir le sens et interpreter fidelement les intentions des peuples qui les ont cimentés et des hommes de génie qui les ont dictés. Si vous ne pouvez point proteger notre commerce et nos colonies, qui contribueront beaucoup plus à l’avenir à votre prospérité qu’a la notre, au moins n’arretez pas le civisme de nos propres citoyens, ne les exposes point à une perte certaine en les forcant à sortir sans armes de vos ports et ne punissez point les braves individus de votre nation qui se rangent d’eux mêmes sous nos bannieres, sachant tres bien qu’aucune loi des Etats Unis ne donne au Gouvernement le triste pouvoir d’arrêter leur zêle par des actes de rigueur. Les américains sont libres; ils ne sont point attachés a la glebe comme les esclaves de Russie; ils peuvent changer d’état quand bon leur semble, et en acceptant dans ce moment ci le secours de leurs bras accoutumés à terrasser les tirans, nous ne commettons point le plagiat dont vous parlez. Le véritable vol, le véritable crime seroit d’enchainer le courage de ces bons citoyens, de ces amis sincères de la plus belle des causes.
J’ignore, Monsieur, quels sont les juges constitutionnels auxquels le Gouvernement fédéral paroit avoir le projet de renvoyer l’examen des différentes questions de droit public qui se sont élevés entre nous, mais il me semble que ces juges ne peuvent etre considérés que comme conseils, attendu qu’aucun tribunal particulier n’a le droit ni le pouvoir de s’interposer entre deux nations, dont les seuls arbitres, quand elles ont un desir sincère de vivre fraternellement et amicalement ensemble, ne peuvent etre, dans l’etat actuel des sociétés humaines que la bonne foi et la raison. Agreez, Monsieur, l’expression de mon estime et de mes sentimens respectueux.

Genet

